DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 11, 2022  have been fully considered and are partially persuasive. First, the rejections of claims 7-16 regarding 35 USC 112(a) and 35 USC 112(b) due the use of the limitation “cooling water supply module” have been withdrawn as applicant has clarified in the arguments on page 4 of 7 that the cooling water supply module is the same as normal liquid supply structure and it will be opened/closed according to the operation of the CMP apparatus. The interpretation of the “cooling water supply module” under to 35 USC 112(f)  will be maintained as the cooling water supply module is interpreted as element 250 and includes nozzle 251 see Fig. 2.
It is noted that claim 7 was amended to clarify why the temperature of the cooling water is supplied at the claimed range. This amendment served to explain why the cooling water is supplied in the claimed range, but does not structurally limit the apparatus of the prior art of Maruyama et al (US 2015/0079881).  Claim 7 recites a cooling water supply module that is configured to supply the water at a specific range, but does not recite a controller is configured or programmed to ensure the temperature range. The apparatus of the prior art of Maruyama et al is capable of supplying the cooling water at the claimed temperature. cooling water supply module (see [0065] where a pad temperature adjustment mechanism) with a cooling water line 41 see [0067] configured to supply cooling water having a temperature within a range of 0 deg C. to 5 deg C. onto the polishing pad of the platen.  See also [0067] where a pad surface thermometer 39 is recited and a temperature controller 40 in [0068]-[0070] and [0135] – [0140]. The temperature range recited is inherently capable of being maintained with the thermometer and temperature controller of Maruyama et al.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Maruyama et al (US 2015/0079881).
Regarding claim 7:	 Maruyama et al teaches a chemical mechanical polishing (CMP) apparatus, comprising: a platen having a polishing pad for polishing a wafer by a slurry containing ceria particles (see abrasive with ceria see [0003]; Page 2 of 6Appl. No. 16/692,721 Reply to Office Action of: September 3, 2021 Attorney Docket No. :US'76806 a carrier head(top ring 1) configured to hold the wafer; a slurry supply module (polishing liquid supply mechanism 4) configured to supply the slurry onto the polishing pad 3 of the platen; and a cooling water supply module (see [0065] where a pad temperature adjustment mechanism) with a cooling water line 41 see [0067] configured to supply cooling water having a temperature within a range of 0 deg C. to 5 deg C. onto the polishing pad of the platen.  See also [0067] where a pad surface thermometer 39 is recited and a temperature controller 40 in [0068]-[0070] and [0135] – [0140]. The temperature range recited is inherently capable of being maintained with the thermometer and temperature controller of Maruyama et al. The limitation that the temperature range ensures that the binding force between the ceria particles of the slurry and the wafer will be reduced is interpreted as a matter of an intended use and does not structurally limit the apparatus of Maruyama et al.

Regarding claim 8:	The CMP apparatus of claim 7, wherein the wafer comprises an oxide layer, the slurry is configured to polish the oxide layer of the wafer.  This limitation is interpreted as a matter of an intended use where the wafer or workpiece worked upon is not structurally part of the apparatus. The apparatus of Maruyama et al is inherently capable of processing a plethora of substrates to include one with an oxide layer thereupon.
Regarding claim 9:	The CMP apparatus of claim 8, wherein the oxide layer of the wafer is polished by the slurry at a room temperature.  This limitation is interpreted as a matter of an intended use where the wafer or workpiece worked upon is not structurally part of the apparatus. The apparatus of Maruyama et al is inherently capable of processing a plethora of substrates to include one with an oxide layer thereupon.

Regarding claim 10:	The CMP apparatus of claim 8, wherein when the polishing of the oxide layer of the wafer is completed, the slurry supply module(polishing liquid supply mechanism 4)  stops (flow rate regulating valve 35 see [0067]) supplying the slurry onto the polishing pad of the platen, and the cooling water supply module (see [0065] where a pad temperature adjustment mechanism) with a cooling water line 41 see [0067]- [0070] and [0135] – [0140].) supplies the cooling water onto the polishing pad 3 of the platen to cool the wafer and the polishing pad of the platen (polishing table 2).  

Regarding claim 11:	The CMP apparatus of claim 10, wherein after the cooling water (see [0065] where a pad temperature adjustment mechanism) with a cooling water line 41 see [0067]-[0070] and [0135] – [0140].) is supplied onto the polishing pad of the platen, the ceria particles (see [0003]) on the oxide layer of the wafer are removed by polishing the wafer on the polishing pad by the cooling water. This limitation is interpreted as a matter of an intended use where the wafer or workpiece worked upon is not structurally part of the apparatus. The apparatus of Maruyama et al is inherently capable of processing a plethora of substrates to include one with an oxide layer thereupon.

Regarding claim 12:	The CMP apparatus of claim 10, wherein the wafer and the polishing pad of the platen is cooled to a temperature within a range of 0deg C. to 20 deg. C. See [0065] where the pad temperature adjustment mechanism 5, see also [0067] and [0069]. See also [0067] where a pad surface thermometer 39 is recited and a temperature controller 40 in [0068]-[0070] and [0135] – [0140]. The temperature range recited is inherently capable of being maintained with the thermometer and temperature controller of Maruyama et al.

Regarding claim 13:	The CMP apparatus of claim 12, wherein the wafer and the polishing pad is cooled to a temperature within a range of 0 deg. C. to 15 deg C. See [0065] where the pad temperature adjustment mechanism 5, see also [0067] and [0069]. See also [0067] where a pad surface thermometer 39 is recited and a temperature controller 40 in [0068]-[0070] and [0135] – [0140]. The temperature range recited is inherently capable of being maintained with the thermometer and temperature controller of Maruyama et al.

Regarding claim 14:	The CMP apparatus of claim 13, wherein the wafer and the polishing pad 3 is cooled to a temperature within a range of 0 deg C. to 5 deg. C.  See [0065] where the pad temperature adjustment mechanism 5, see also [0067] - [0070] and [0135] – [0140]. See also [0067] where a pad surface thermometer 39 is recited and a temperature controller 40 in [0068]-[0070]. The temperature range recited is inherently capable of being maintained with the thermometer and temperature controller of Maruyama et al.

Regarding claim 15: The CMP apparatus of claim 7, further comprising a drive motor see [0063] connected to the carrier head (top ring 1) and configured to rotate the carrier head.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al (US 2015/0079881) in view of Elkhatib et al (US 2017/0361419).
The teachings of Maruyama et al was discussed above.
Maruyama et al fails to teach that the CMP apparatus further comprises a filter assembly coupled to the slurry supply module and configured to filter the slurry.
The prior art of Elkhatib et al teaches a system and method for delivering CMP slurry. See [0019] and [0021] where a slurry filter 204 is provided to remove impurities added to the CMP slurry while it is being circulated. Thus, it would have been obvious at the time of the claimed invention to modify the apparatus of Maruyama et al to provide a slurry filter as suggested by Elkhatib et al in order to improve the quality of the slurry so that it can be regenerated and extend use of the slurry.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Doi (US 2015/0273654) see cooling water supply supplied  at 15/20/25 deg. C see [0019] and [0021].

Cesna et al (US 5, 595, 529) teaches a coolant is supplied deg. F or 12.8 deg. C see col. 6 lines 10-25.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716